CHAMBERS, Circuit Judge
(concurring):
This is sad business. We had to have Brown v. The Board of Education1 because seldom more than lip service was given to the ideal of equal education.
But we cannot perpetually homogenize school children every September. It won’t be much of an education for any child if children have to go to a different school every year. Furthermore, a school district surely should not be kept under injunctions of a court forever. We are already involved from time to time in teachers’ tenure. Next thing we shall find ourselves grading students’ papers — if we keep the schools under a court decree at all times.
Had the first Pasadena decree2 been appealed to conclusion, I would have held, I believe, once in compliance, that the case should have been terminated and any future complaints should be the subject of a new action. But the appeal was dropped. So the school board was left under a continuing duty to homogenize and they have not done it beyond the first massive reassignment of pupils.
Thus, I think we cannot unring the latest orders of the district court retroactively. But I cannot go along with an order continuing, except for a short time, beyond one more reassignment of pupils that is found to be in compliance. Prospectively, I reject the edict that there shall never be a particular school with a “majority of any minority” or a majority of any minority as long as “[the district judge] live[s].” Never is a long time. No one can foresee future contingencies. Furthermore, one man’s life is a slender thread for court decrees.
I interpret Judge Ely’s opinion as requiring a termination of the mandatory injunction within a very short time after the school again gets in compliance and I think the message is clear to the district court.
I do not reach the merits of any other plan. This should be left to future adjudication in another case. I have some doubt that one will find any de jure segregation after the decree has been *441complied with again — if all that is done is to let residence patterns shift by themselves.
As indicated above, I concur.

. 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954).


. 311 F.Supp. 501 (C.D.Cal.1970).